UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-QSB (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended: June 30, 2007 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-24721 LEXON TECHNOLOGIES, INC. (Exact name of registrant as specified in charter) Delaware 87-0502701 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer I.D. No.) 8 Corporate Park, Suite 300, Irvine, California 92606 (Address of principal executive offices) (Zip Code) Issuer's telephone number, including area code:(949)752-7700 Securities registered pursuant to section 12(b) of the Act: Title of each class Name of each exchange on which registered None N/A Securities registered pursuant to section 12(g) of the Act: Common Stock, par value $0.001 per share (Title of class) Check whether the Issuer (1) filed all reports required to be filed by section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. (1) Yes ý No o (2) Yes ý No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ý No o Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of August 17, 2007, Lexon had 34,183,778 shares of its common stock, par value $.001 outstanding. Transitional Small Business Disclosure Format (Check one): Yes o Noý TABLE OF CONTENTS PART I- FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 19 ITEM 3. CONTROLS AND PROCEDURES 20 PART II- OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 21 ITEM 2. CHANGES IN SECURITIES 21 ITEM 3. DEFAULT BY THE COMPANY ON ITS SENIOR SECURITIES 21 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITIES HOLDERS 21 ITEM 5. OTHER INFORMATION 21 ITEM 6. EXHIBITS 22 SIGNATURES EX-31.1 (07JUN PRIN EXEC 302 CERT) EX-31.2 (07JUN PRIN FIN 302 CERT) EX-32 (07JUN PRIN EXEC AND FIN 906 CERT) 2 PART I- FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS LEXON TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) JUNE 30, 2007 3 LEXON TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) JUNE 30, 2007 CONTENTS PAGE FINANCIAL STATEMENTS Consolidated Balance Sheets 5 Consolidated Statements of Operations 7 Consolidated Statements of Stockholders’ Deficit 8 Consolidated Statements of Cash Flows 10 Notes to Consolidated Financial Statements 12 - 18 4 LEXON TECHNOLOGIES, INC. AND SUBSIDIARIES (A Development Stage Company) Consolidated Balance Sheets ASSETS June 30, 2007 December 31, 2006 (Unaudited) CURRENT ASSETS Cash and cash equivalents (Note 2) $ 21,537 $ 227 PROPERTY AND EQUIPMENT, net (Notes 1and 3) 1,419 - OTHER ASSETS Investments (Note 4) 105,679 104,839 Deposits and other assets 6,155 6,568 Total Other Assets 111,834 111,407 TOTAL ASSETS $ 134,790 $ 111,634 The accompanying notes are an integral part of these consolidated financial statements 5 LEXON TECHNOLOGIES, INC. AND SUBSIDIARIES (A Development Stage Company) Consolidated Balance Sheets LIABILITIES AND STOCKHOLDERS' DEFICIENCY June 30, 2007 December 31, 2006 (Unaudited) CURRENT LIABILITIES Accounts payable $ 542,996 $ 546,764 Due to related parties (Note 5) 400,502 421,753 Accrued expenses (Note 6) 800,409 1,658,316 Convertible notes payable (Note 11) 86,960 128,575 Notes payable (Note 7) 174,982 25,000 Total Current Liabilities 2,005,849 2,780,408 CONTINGENT LIABILITIES (Note 6) 274,610 274,610 STOCKHOLDERS' DEFICIENCY Common stock, par value $0.001 per share; 100,000,000 shares authorized; 34,183,778 shares issued and outstanding 34,184 34,184 Additional paid-in capital 3,066,839 3,066,839 Accumulated other comprehensive loss (Note 10) (125,685 ) (119,837 ) Deficit accumulated during the development stage (5,121,007 ) (5,924,570 ) Total Stockholders' Deficiency (2,145,669 ) (2,943,384 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIENCY $ 134,790 $ 111,634 The accompanying notes are an integral part of these consolidated financial statements 6 LEXON TECHNOLOGIES, INC. AND SUBSIDIARIES (A Development Stage Company) Consolidated Statements of Operations For the Three Months and the Six Months Ended June 30, 2007 and 2006 and the Period from Inception on July 18, 2001 through June 30, 2007 (Unaudited) From Inception on July 18, 2001 For the Three Months Ended For the Six Months Ended Through June 30, June 30, June 30, 2007 2006 2007 2006 2007 REVENUES $ - $ - $ - $ - $ 22,031 EXPENSES Research and development - 9,729 - 22,523 495,688 Selling, general and administrative (7,729 ) 250,388 79,845 527,481 3,906,186 Bad debt expense - 52,784 Depreciation and amortization 272 12,979 501 25,632 100,590 Total Expenses (7,457 ) 273,096 80,346 575,636 4,555,248 INCOME (LOSS) FROM OPERATIONS 7,457 (273,096 ) (80,346 ) (575,636 ) (4,533,217 ) OTHER INCOME (EXPENSES) Interest income - 695 - 714 40,543 Other income - 6,000 Gain (loss) on sale or foreclosure of assets - (7,441 ) - (17,520 ) 1,296,367 Gain on forgiveness of debt (Note 6) 888,000 - 888,000 - 907,872 Interest expense (2,093 ) (2,872 ) (4,091 ) (5,712 ) (772,449 ) Impairment of goodwill - (1,851,692 ) Loss from investment - (11,667 ) Loss from discontinued operation - (202,764 ) Total Other Income (Expenses) 885,907 (9,618 ) 883,909 (22,518 ) (587,790 ) NET INCOME (LOSS) $ 893,364 $ (282,714 ) $ 803,563 $ (598,154 ) $ (5,121,007 ) BASIC EARNING (LOSS) PER SHARE $ 0.03 $ (0.01 ) $ 0.02 $ (0.02 ) WEIGHTED AVERAGE NUMBER OF COMMON STOCKS OUTSTANDING 34,183,778 34,183,778 34,183,778 34,183,778 The accompanying notes are an integral part of these consolidated financial statements 7 LEXON TECHNOLOGIES, INC. AND SUBSIDIARIES (A Development Stage Company) Consolidated Statements of Stockholders' Equity and Other Comprehensive Income the Period from Inception on July 18, 2001 through June 30, 2007 (Unaudited) Deficit Accumulated Accumulated Additional Other During the Common Stock Paid-in Subscription Comprehensive Development Shares Amount Capital Receivable Income (loss) Stage Balance, July 18, 2001 - $ - $ - $ - $ - $ - July 2001 - stock issued for services at $0.001 per share 13,720,000 13,720 - August 2001 - stock issued for cash at $0.25 per share 2,280,000 2,280 567,720 (220,000 ) - - October 2001 - stock issued for technology at $0.25 pr share 1,500,000 1,500 373,500 - - - Net loss for the period ended December 31, 2001 - (522,180 ) Balance, December 31, 2001 17,500,000 17,500 941,220 (220,000 ) - (522,180 ) Receipt of subscription receivable - - - 220,000 - - April 2002 - stock issued to acquire Phacon Corporation (Note 1) 1,648,778 1,649 (641,346 ) - - - September 2002 - stock issued for cash at $0.25 per share 280,000 280 69,720 - - - December 2002 - stock issued for cash at $0.83 per share 120,000 120 99,880 - - - Net loss for the period ended December 31, 2002 - (473,510 ) Balance, December 31, 2002 19,548,778 19,549 469,474 - - (995,690 ) January 2003 - stock issued for cash at $0.83 per share 240,000 240 199,760 - - - March 2003 - stock issued for cash at $0.25 per share 840,000 840 209,160 - - - December 2003 - stock issued for cash at $0.25 per share 60,000 60 14,940 - - - Foreign currency translation - 4,729 - Net loss for the period ended December 31, 2003 - (611,808 ) Balance, December 31, 2003 20,688,778 $ 20,689 $ 893,334 $ - $ 4,729 $ (1,607,498 ) The accompanying notes are an integral part of these consolidated financial statements 8 LEXON TECHNOLOGIES, INC. AND SUBSIDIARIES (A Development Stage Company) Consolidated Statements of Stockholders' Equity and Other Comprehensive Income (Continued) the Period from Inception on July 18, 2001 through June 30, 2007 Deficit Accumulated Accumulated Additional Other During the Common Stock Paid-in Subscription Comprehensive Development Shares Amount Capital Receivable Income (loss) State Balance, December 31, 2003 20,688,778 $ 20,689 $ 893,334 $ - $ 4,729 $ (1,607,498 ) October 2004 - stock issued for cash at $0.25 per share 4,000,000 4,000 996,000 - - - December 2004 - stock issued for cash at $0.11 per share 6,125,000 6,125 693,875 - - - December 2004 - stock issued for services at $0.25 pr share 1,000,000 1,000 249,000 - - - December 2004 - stock issued in lieu of outstanding debt at $0.10 per share 2,370,000 2,370 234,630 - - - Foreign currency translation - 1,589 - Net loss for the period ended December 31, 2004 - (907,200 ) Balance, December 31, 2004 34,183,778 34,184 3,066,839 - 6,318 (2,514,698 ) Foreign currency translation - (82,678 ) - Net loss for the period ended December 31, 2005 - (448,271 ) Balance, December 31, 2005 34,183,778 34,184 3,066,839 - (76,360 ) (2,962,969 ) Foreign currency translation - (20,773 ) - Investment loss - (22,704 ) - Net loss for the period ended December 31, 2006 - (2,961,601 ) Balance, December 31, 2006 34,183,778 34,184 3,066,839 - (119,837 ) (5,924,570 ) Foreign currency translation - (5,848 ) - Net income for the period ended June 30, 2007 - 803,563 Balance, January 0, 1900 34,183,778 $ 34,184 $ 3,066,839 $ - $ (125,685 ) $ (5,121,007 ) The accompanying notes are an integral part of these consolidated financial statements 9 LEXON TECHNOLOGIES, INC. AND SUBSIDIARIES (A Development Stage Company) Consolidated Statements of Cash Flows For the Six Months Ended June 30, 2007 and 2006 and the Period from Inception on July 18, 2001 through June 30, 2007 (Unaudited) From Inception on July 18, 2001 For the Six Months Ended Through June 30, June 30, 2007 2006 2007 CASH FLOWS FROM OPERATIONG ACTIVITIES: Net income (loss) $ 803,563 $ (598,154 ) $ 803,563 Adjustments to reconcile net income (loss) to net cash used in operating activities Depreciation and amortization 501 25,632 501 Stock for services - - - Stock for technology - - - Bad debt expense - - - Impairment of goodwill - - - Gain (loss) on forgiveness of debt - - - Gain (loss) on sale of assets - 17,520 - Change in assets and liabilities (net of acquisition): (Increase) decrease in other assets - (104,875 ) - (Increase) decrease in other receivable - 22,249 - (Increase) decrease in prepaid expenses - (2,139 ) - (Increase) decrease in accrued interest - - - Decrease in inventory - - - (Decrease) increase in accounts payable (25,019 ) 68,475 (25,019 ) (Decrease) increase in accrued expenses (857,907 ) 188,412 (857,907 ) Net Cash Used in Operating Activities (78,862 ) (382,880 ) (78,862 ) CASH FLOWS FROM INVESTING ACTIVITIES: Acquisition of property and equipment (1,460 ) (9,134 ) (1,460 ) Proceeds received on sale of fixed assets - 2,898 - Payments made on related party notes - - - Proceeds received on related party notes - 167,000 - Acquisition of investments - - - Proceeds from return of investments - 250,000 - Net Cash Provided by (Used in) Investing Activities (1,460 ) 410,764 (1,460 ) CASH FLOWS FROM FINANCING ACTIVITIES: Receipt of subscription receivable - - - Proceeds from related party notes - - - Proceeds from notes payable 149,982 - 149,982 Payments made on notes payable (41,615 ) (156 ) (41,615 ) Proceeds from issuance of common stock - - - Net Cash Provided by (Used in) Financing Activities 108,367 (156 ) 108,367 NET INCREASE IN CASH AND CASH EQUIVALENT 28,045 27,728 28,045 EFFECT OF CURRENCY EXCHANGE RATE CHANGES ON CASH AND CASH EQUIVALENTS (6,735 ) (36,453 ) (6,735 ) CASH AND CASH EQUIVALENT AT BEGINNING OF PERIOD 227 22,623 - CASH AND CASH EQUIVALENT AT END OF PERIOD $ 21,537 $ 13,898 $ 21,310 The accompanying notes are an integral part of these consolidated financial statements 10 LEXON TECHNOLOGIES, INC. AND SUBSIDIARIES (A Development Stage Company) Consolidated Statements of Cash Flows For the Six Months Ended June 30, 2007 and 2006 and the Period from Inception on July 18, 2001 through June 30, 2007 (Unaudited) SUPPLEMENTAL CASH FLOW INFORMATION Cash Payments For: Interest $ - $ 5,712 $ - Income taxes $ - $ - $ - Non-Cash Investing and Financing Activities Stock issued for thechnology $ - $ - $ - Stock issued for services $ - $ - $ - Stock issued for in lieu of debt $ - $ - $ - The accompanying notes are an integral part of these consolidated financial statements 11 Note 1 – Nature of Business and Going Concern (a) Description of Business Lexon Technologies, Inc. ("the Company" or "Lexon") was incorporated in April 1989 under the laws of state of Delaware, and owns 90.16% of Lexon Semiconductor Corporation ("Lexon Semi" orformerly known as Techone Co., Ltd ("Techone")) which develops and manufactures Low Temperature Cofired Ceramic (LTCC) components, including LTCC wafer probe cards, LTCC circuit boards, LTCC Light Emitting Diode (LED) displays and related products for the semiconductor testing and measurement, custom Printed Circuit Board (PCB), and cellular phone industries.The Company currently has no other business activities. Initially registered as California Cola Distributing Company, Inc, the Company changed its name twice:first to Rexford, Inc. in October 1992 and to the current name in July 1999. In July 1999, Lexon acquired 100% of the outstanding common stock of Chicago Map Corporation (CMC) in exchange for 10,500,000 shares of the Company's common stock through a reverse acquisition accompanied by a recapitalization. The surviving entity, Lexon, reflected the assets and liabilities of Lexon and CMC at their historical book values. Lexon dissolved CMC in 2002. In April 2002, Lexon acquired 100% of the outstanding common stock of Phacon Corporation (Phacon) in exchange for 17,500,000 (post-split) shares of Company's common stock through a reverse acquisition accompanied by a recapitalization. As part of the agreement, the Company elected a 1 for 10 reverse stock split and the acquired shares of Phacon were entirely canceled leaving the Company as the surviving entity. In March 2003, the Company incorporated Lexon Korea Corporation (“Lexon Korea”) as a wholly-owned subsidiary in the Republic of Korea for the purpose of entering intoLexon Korea was reorganized in August 2005, and as a result, the Company’s equity share in Lexon Korea was reduced to 10%. In December 2004, the Company acquired 90.16% of the voting stock of Techone Company, Ltd, a Korean corporation by investing $1,585,000.The Company recognized goodwill of $1,851,692 in the acquisition. The Company acquired Techone to develop it as the Company’s core operating business in Korea of manufacturing and selling LTCC related products.However, the development of the LTCC related products was not successful, and the operations of Techone became highly leveraged financially.In August 2005, certain creditors filed an involuntary foreclosure and sold Techone’s assets through public auction to satisfy secured debts. This disposal of assets resulted in a gain $1,315,469 for the year ended December 31, 2005.In February 2006, Techone changed its name to Lexon Semiconductor Corporation and all of its operation has been suspended due to lack of operating working capital. 12 (b) Going Concern The Company’s consolidated financial statements are presented on a going concern basis, which contemplates the realization of assets and satisfaction of liabilities in the normal course of business. The Company has experienced recurring losses which have resulted in an accumulated deficit of $5,121,007 and a working capital deficit of approximately $2,172,000 as of June 30, 2007. The development of the LTCC related products by Lexon Semi, which had been pursued as the Company’s core business, was unsuccessful, and most of assets of Lexon Semi were foreclosed and sold by creditors in August 2005. Since then, the operations of Lexon Semi have been suspended.This situation raises substantial doubt about the Company's ability to continue as a going concern. The Company’s ability to continue as a going concern is contingent upon its ability to secure additional financing, initiate sales of its products and attain profitable operations. The Company’s management is currently pursuing various sources of equity or debt financing, although there can be no assurance that the Company will be able to secure financing when needed or obtain on such terms that are satisfactory to the Company. The accompanying consolidated financial statements do not include any adjustments relating to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might result from the outcome of this uncertainty. It is the intent of management to continue to raise additional funds to sustain operations and to pursue acquisitions of operating companies in order to generate future profits for the Company. Note 2 - Significant Accounting Policies The following summary of significant accounting polices of the Company is presented to assist in understanding the Company’s financial statements. These accounting policies conform to the accounting principles generally accepted in the United States of America, and have been consistently applied in the preparation of the financial statements. (a) Basis of Financial Statement Presentation These financial statements have been prepared with the assumption that the Company will be able to realize its assets and discharge its liabilities in the normal course of business. (b) Basis of Consolidation The consolidated financial statements include the accounts of Lexon Technologies, Inc., and its majority-owned subsidiary, Lexon Semiconductor Co., Ltd.All material intercompany accounts and transactions have been eliminated in the consolidation. Minority interests are recorded to the extent of equity owned. Losses in excess of minority interest equity capital are charged against the majority interest and will be reversed when the losses reverse. 13 (c) Unit of Estimates Preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the amounts reported in the financial statements and related notes to financial statements.These estimates are based on management's best knowledge of current events and actions the Company may undertake in the future. Actual results may ultimately differ from estimates, although management does not believe such changes will materially affect the financial statements in any individual year. (d) Revenue Recognition Revenue is recognized, in accordance with Staff Accounting Bulletin No. 101 "Revenue Recognition in Financial Statements" ("SAB No. 101"), when delivery has occurred provided there is persuasive evidence of an agreement, the fee is fixed or determinable and collection of the related receivable is probable.As such, the Company recognizes revenue for its products generally when the product is shipped and title passes to the buyer.There are no multi-deliverables or product warranties requiring accounting recognition. (e) Currency Translation For the Company's foreign subsidiaries, the functional currency has been determined to be the local currency, Korean Won. In accordance with the Statement of Financial Accounting Standard No. 52, “Foreign Currency Translation”, the assets and liabilities are translated at year-end exchange rates, and operating statement items are translated at average exchange rates prevailing during the year. The resultant cumulative translation adjustments to the assets and liabilities are recorded as other comprehensive income (loss) as a separate component of stockholders’ equity. Exchange adjustments resulting from foreign currency transactions are included in the determination of net income (loss). Such amounts are immaterial for all years presented. In accordance with Statement of Financial Accounting Standards No. 95, "Statement of Cash Flows," cash flows from the Company's foreign subsidiaries are calculated based upon the local currencies. As a result, amounts related to assets and liabilities reported on the consolidated statements of cash flows will not necessarily agree with changes in the corresponding balances on the consolidated balance sheets. Since the subsidiary's financial statements must be translated into U.S. Dollars, major changes in the currency exchange rate between the foreign denominations and U.S. Dollars may have a significant impact on the operations of the Company.
